                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JEFFREY EVANS,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:19-CV-645-RLM-MGG

 INDIANA DEPARTMENT OF
 CORRECTION and SGT. SMILEY,

                          Defendants.

                               OPINION AN ORDER

      Jeffrey Evans, a prisoner without a lawyer, filed this suit against the

Indiana Department of Correction and Sgt. Smiley seeking to recover monetary

damages for the loss of his personal property. A court must review the merits of

a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. 28 U.S.C. § 1915A. A document

filed pro se is to be liberally construed, and “a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Mr. Evans alleges Sgt. Smiley took possession of his property on

September 15, 2017, when Mr. Evans was temporarily transferred to the

Kosciusko County Jail. When Mr. Evans returned to the Westville Correctional

Facility several months later, his property couldn’t be found. The Fourteenth

Amendment provides that state officials shall not “deprive any person of life,
liberty, or property, without due process of law . . ..” But a state tort claims act

that provides a method by which a person can seek reimbursement for the

negligent loss or intentional depravation of property meets the requirements of

the due process clause by providing due process of law. Hudson v. Palmer, 468

U.S. 517, 533 (1984) (“For intentional, as for negligent deprivations of property

by state employees, the state’s action is not complete until and unless it provides

or refuses to provide a suitable post deprivation remedy.”) Indiana’s tort claims

act (Indiana Code § 341331 et seq.) and other laws provide for state judicial

review of property losses caused by government employees, and provide an

adequate post deprivation remedy to redress state officials’ accidental or

intentional deprivation of a person’s property. See Wynn v. Southward, 251 F.3d

588, 593 (7th Cir. 2001) (“Wynn has an adequate post deprivation remedy in the

Indiana Tort Claims Act, and no more process was due.”).

      Mr. Evans explains he filed a notice of tort claim and then a state lawsuit

that was dismissed when he missed a deadline. Though he didn’t win his state

case, the existence of those legal processes satisfies the due process

requirements of the Fourteenth Amendment. The allegations presented in this

case do not state a claim. Though courts ordinarily allow a plaintiff a chance to

file an amended complaint when a case is dismissed sua sponte, see Luevano v.

Wal-Mart, 722 F.3d 1014 (7th Cir. 2013), that’s unnecessary when amendment

would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009)

(“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”). Amending this complaint would be futile because



                                         2
there are no facts Mr. Evans could add that would allow him to state a claim for

the loss of his property. The Constitution promises a process by which a claim

can be resolved – and Mr. Evans had that process available to him – not the

recovery of money damages.

      For these reasons, the Complaint is DISMISSED as pursuant to 28 U.S.C.

§ 1915A.

      SO ORDERED on August 20, 2019


                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
